Citation Nr: 1542161	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Parkinson's disease as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966, including service in the Republic of Korea from late February 1965 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicides while on active duty in Korea.

2.  The veteran's Parkinson's disease did not develop during military service or to a compensable degree within one year after his discharge from service.  Nor does the evidence demonstrate that this disease is the result of exposure to herbicides.


CONCLUSION OF LAW

The criteria to establish service connection for Parkinson's disease are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in August 2012, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App.
473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Veteran has not been afforded a VA examination or medical opinion in connection with his claim on appeal.  An examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption, and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, a VA examination and medical opinion is unnecessary to decide the claim on appeal, as such examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have suffered an event, injury, or disease in service related to the claims on appeal, and the evidence does not show Agent Orange exposure or any symptoms, diagnoses, or treatment, or event indicating Parkinson's disease in service.  For these reasons, the Board finds that a VA examination and medical opinion is unnecessary in this case.  See 38 C.F.R. § 3.159(c)(4)(i)(B).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A Veteran who served in the Republic of Vietnam during the Vietnam era or who served with a unit that operated in or near the Korean DMZ between April 1, 1968, and August 31, 1971, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, which includes Parkinson's disease.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Presumptive Service Connection due to Herbicide Exposure

The Veteran served in Korea from later February 1965 to March 1966 with the 21st Evac Hospital, 6th Medical Department, and he has asserted that his diagnosed Parkinson's disease is the result of exposure to herbicides during active service.  Specifically, the Veteran asserts that in December 1965 he was directed to go to the DMZ for processing to be transferred to Vietnam.  He states that he was in the DMZ for a period of 3 days but was returned to his unit because he did not have enough time left on his enlistment to be sent to another duty station.  

The evidence does not show, and the Veteran has never contended service in Vietnam.  The Board notes that, giving the Veteran the benefit of the doubt about his presence in the DMZ for 3 days in December 1965, there is no evidence that he was exposed to herbicides during that time period.  As stated above, a Veteran who served in the Republic of Vietnam during the Vietnam era or who served with a unit that operated in or near the Korean DMZ between April 1, 1968, and August 31, 1971, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent.  The Veteran's purported service in the Korean DMZ was over 2 years prior to the presumptive period.  As such, the preponderance of the evidence is against the claim for service connection for Parkinson's disease on a presumptive basis.  

Direct Service Connection

Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

In the present case, the Veteran's service treatment records (STRs) do not show, nor does the Veteran assert, a diagnosis of Parkinson's disease during the Veteran's active service.  Likewise, the STRs do not indicate, nor does the Veteran assert, a relevant in-service injury.  Moreover, the Veteran has not been shown to have the experience, training, or knowledge necessary to make a competent finding as to the etiology of his Parkinson's disease, and the Board finds that such is outside the competency of a lay person.  Barr v. Nicholson, 21 Vet. App. at 307 (lay persons generally "are not competent to opine as to medical etiology or render medical opinions"); see also Woehlaert v. Nicholson, 21 Vet. App. at 452 (2007) (noting that some disabilities are not "capable of lay diagnosis"); but see Jandreau, supra ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when [the] layperson is competent to identify the medical condition.").

The post-service evidence of record establishes that the Veteran was diagnosed with early Parkinson's disease in January 2005, and continues to receive treatment for the condition.  The Veteran has never made a claim of symptoms in service or continuity of symptomatology since service.  Consequently, entitlement to service connection for Parkinson's disease on a direct basis is not warranted.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Parkinson's disease on both a presumptive and direct basis, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for Parkinson's disease as a result of exposure to herbicides is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


